UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-7720


MARION LEON BEA,

                Petitioner - Appellant,

          v.

GENE JOHNSON,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:09-cv-00907-TSE-TCB)


Submitted:   March 16, 2010                 Decided:   March 22, 2010


Before NIEMEYER, MOTZ, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Marion Leon Bea, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marion Leon Bea filed motions in the district court

challenging      his    Virginia       state    court     convictions        that    he

characterized as seeking relief under Fed. R. Civ. P. 60(b).                         He

seeks to appeal the district court’s order treating his motions

collectively as a successive 28 U.S.C. § 2254 (2006) petition,

and denying relief on that basis.                The order is not appealable

unless    a   circuit    justice       or   judge   issues      a    certificate     of

appealability.        28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369 F.3d 363,     369    (4th     Cir.    2004).       A       certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                   28 U.S.C. § 2253(c)(2)

(2006).       A prisoner satisfies this standard by demonstrating

that reasonable jurists would find that any assessment of the

constitutional        claims   by     the   district    court       is   debatable   or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                Miller-El v. Cockrell, 537 U.S.
322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                            We have

independently reviewed the record and conclude that Bea has not

made the requisite showing.             Accordingly, we deny a certificate

of appealability and dismiss the appeal.

              Additionally, we construe Bea’s notice of appeal and

informal brief as an application to file a second or successive

                                            2
petition under 28 U.S.C. § 2254.                      United States v. Winestock,

340 F.3d 200,    208   (4th       Cir.       2003).         In   order       to    obtain

authorization to file a successive § 2254 petition, a prisoner

must     assert     claims       based     on       either:        (1) a      new    rule      of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review; or (2) newly

discovered        evidence,        not    previously           discoverable              by   due

diligence, that would be sufficient to establish by clear and

convincing       evidence     that,      but        for     constitutional          error,     no

reasonable factfinder would have found the petitioner guilty of

the offense.           28 U.S.C. § 2244(b)(2) (2006).                      Bea’s claims do

not    satisfy     either     of    these       criteria.           Therefore,           we   deny

authorization to file a successive § 2254 petition.

              We dispense with oral argument because the facts and

legal    contentions       are     adequately         presented         in   the     materials

before    the     court   and      argument         would    not    aid      the    decisional

process.

                                                                                     DISMISSED




                                                3